EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Community Capital Corporation We consent to the incorporation by reference in the Registration Statement on Form S-3 (No. 333-66402), relating to the Community Capital Corporation Common Stock Dividend Reinvestment and Common Stock Purchase Plan; Registration Statement on Form S-8 (No. 333-116856), relating to the Community Capital Corporation 2004 Equity Incentive Plan; and Registration Statement on Form S-8 (No. 033-81304), relating to the Community Capital Corporation Employee Stock Ownership Plan (with Code Section 401(k) Provisions), of our report dated March 21, 2011, related to the consolidated balance sheets of Community Capital Corporation and subsidiary as of December 31, 2010, and the related consolidatedstatements of operations, changes in shareholders' equity and comprehensive income (loss) and cash flows for the year then ended, which report appears in the December 31, 2010 Annual Report on Form 10-K. /s/Elliott Davis, LLC Greenville, South Carolina March 21, 2011
